WalKbb, J.
I concur in tbe conclusion of tbe Court, and also in tbe opinion, except as to the application of tbe doctrines of assumption of risk and contributory negligence and tbe true construction of tbe Act of 1897. When an employee enters into tbe service of bis employer, be assumes all of tbe ordinary risks of tbe master’s business when carefully conducted, and be does not assume any risks arising o-ut of tbe employer’s negligence. When tbe employer is once convicted of negligence which proximately caused injury to bis employee, be is liable for tbe consequential damages, and cannot relieve himself of this liability unless be is able to satisfy tbe jury by tbe greater weight of tbe evidence, tbe burden being upon him, that the employee by bis own negligence contributed to the injury. When we get into tbe domain of negligence, we have necessarily passed beyond tbe region of as*85sumption of risk. T!he first is tortious and bas nothing to do with the contract of employment; the second is wholly contractual in its nature. When the employee enters into the service, he contracts to take upon himself all the risks which are incident to the employment and which his employer cannot avoid by the exercise of care. The risks which the employer can prevent by the use of care are hot within the terms of the contract, and the liability of the master depends upon principles wholly unconnected with the law of the contract. The very fact that the employer’s negligence is, when generally considered, a breach of the duty impliedly enjoined by the contract, and therefore in a sense is a tort arising out of the contract, for which the employer is liable, but proves that the employee by the contract does not assume any such risk as that brought about by the employer’s negligence. As a clear illustration of the difference between the two principles, let us consider the case of a fellow-servant. Before the Act of 1897, if a servant was injured by the negligence of a fellow-servant, the master was not liable, as that was regarded as one of the ordinary risks of the service which the servant assumed, upon the ground that the master, with the exercise of ever so much care, could not foresee that one of his servants would be negligent and thereby injure his fellow-servant. The servant was therefore held to have assumed this risk as one incident to the service and which he had impliedly by his own contract agreed to assume. But if the master was shown to have been negligent in selecting the offending servant and associating him with the others in his employ, he was held liable for an injury to a fellow-servant proximately resulting from the negligence of the delinquent servant, precisely because this risk, newly created, was not within the implied contract of assumption, as the master’s own negligence had concurred with that of the servant in producing it. We might present examples indefinitely, which would thus point the dis*86tinction between tbe two doctrines and which would demonstrate beyond question that the line separating them is plainly and distinctly marked. Upon no scientific principle, therefore, can it be said that when a peril is caused by the negligence of the master, the servant assumes it. On the contrary, he is entitled to recover his damages unless the master can convict him of contributory negligence. The Act of 1897 (Revisal, sec. 2646) abolished assumption of risk so far as it related to the negligence of a fellow-servant, but no farther. It then left the liability of the employer for furnishing or maintaining defective machinery, ways or appliances, to his employees to be determined by the general principles of the law of negligence, and certainly did not intend to make the temployer liable absolutely and at all events, and in all cases, without regard to any question of negligence. This I understand to be the construction which the act has received from this Court. In a certain class of cases, where the master, being a railroad company, neglects a primary duty to the servant and puts in his hand defective and unsafe appliances, by which the servant is injured, the master is held liable because of his neglect of a plain duty, which cannot be delegated (Railroad v. Herbert, 116 U. S., 642), and he will not be heard to plead his servant’s contributory negligence, unless he can show that the servant knew that the situation was so obviously dangerous as to charge him with reckless indifference to his own safety, the chances of danger and probable injury being apparently greater than those of safety. Elmore v. Railway Co., 132 N. C., 865. But these are exceptional cases, and as to all not within the exception the general law of negligence applies. The difference between assumption of risk and contributory negligence is well stated and illustrated in Railroad Co. v. Fort, 17 Wallace, 553; Hough v. Railroad, 100 U. S., 213; Railroad Co. v. Herbert, supra; Railroad Co. v. McDaniels, 107 U. S., 454, and it was dis*87cussed and applied by tbis Court in Avery v. Railroad Co., 137 N. C., 130.
There have been expressions in ■ some of tbe decisions of tbis Court to tbe effect that assumption of risk is but a species of contributory negligence, but I think tbis confounds two things as distinct in their nature as they can possibly be, and is apt sooner or later to introduce confusion and uncertainty into tbe law.
This case can well be decided upon principles in tbe law of negligence, and seems to be governed by tbe case of Springs v. Railway Co., 130 N. C., 186. In that- case tbe plaintiff bad stood on tbe pilot of tbe engine while in tbe performance of bis duties and while tbe train was in motion, although it appeared that be was acting under orders in doing so. He frequently stepped on and off tbe pilot while tbe train was moving, without objection from tbe company or any of its servants in authority over him, and once while stepping from tbe pilot bis foot was caught between tbe slats and be was thrown to tbe ground and injured. . Tbe Court held tbe company liable under tbe circumstances, citing Thomas v. Railroad Co., 129 N. C., 392; Cogdell v. Railroad Co., ibid., 398, and Coley v. Railroad Co., ibid., 407, as covering all the points made in tbe case upon tbe question of negligence and contributory negligence.
BeowN, J., concurs in tbe concurring opinion.